Citation Nr: 1018654	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chest pains.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2003 until 
February 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for the above-
referenced claims.  

In an April 2009 correspondence to the Board, the Veteran 
stated that he wished to submit additional evidence in 
support of a previously denied claim of service connection 
for posttraumatic stress disorder (PTSD).  Included with his 
correspondence were medical records regarding his claim.  
The issue whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD is currently not before the Board, and 
thus, the Board does not have jurisdiction over this issue.  
The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
is therefore referred to the Agency of Original Jurisdiction 
for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran 
currently has a hemorrhoid condition that is etiologically 
related to his period of active service.

2.  The evidence of record does not indicate that the Veteran 
currently has an asthma disorder that is etiologically 
related to his period of active service.

3.  The evidence of record does not indicate that the Veteran 
currently has a chest pains disorder condition that is 
etiologically related to his period of active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have 
not been met. U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for service connection for asthma have not 
been met. U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The criteria for service connection for chest pains have 
not been met. U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in April 2005, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's military service records 
and relevant VA medical treatment records have been obtained.  
He was provided a VA medical examination in May 2005.  There 
is no indication of any additional, relevant records that the 
RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304. 
 
In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West 12 Vet. App. 341, 346 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran essentially contends that he currently has 
hemorrhoids related to his military service.  According to 
the Veteran, his hemorrhoids first manifested while he was on 
active duty.  Having reviewed the evidence of record and all 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claim for service connection and the 
appeal must be denied.

The Veteran's service treatment records have been associated 
with the claims file and are negative for any treatment or 
diagnosis of hemorrhoids.  The December 2004 separation 
report of medical history shows that the Veteran reported 
having a history of hemorrhoids, which began after his 
enlistment into active duty.  The associated December 2004 
separation report of medical examination shows that the 
clinical evaluation of the anus and rectum was normal.  

The RO obtained the Veteran's VA medical treatment records, 
which reflect treatment for unrelated conditions.  These 
records are negative for complaints or a diagnosis of 
hemorrhoids.

The Veteran underwent a VA examination in May 2005, at which 
time he reported having a history of having hemorrhoids for 
two to three years.  He denied using any medication to treat 
his condition at that time.  He reported experiencing 
occasional bleeding after defecation.  The Veteran refused 
the clinical examination of the rectum at that time.  The 
diagnosis was history of hemorrhoids.  However, the VA 
examiner stated that the rectal examination could not be 
completed because the Veteran declined.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for hemorrhoids.  While the medical 
evidence includes his December 2004 in-service report of 
having hemorrhoids, there is no objective evidence that the 
Veteran has currently been treated for or diagnosed with a 
hemorrhoid condition.  Indeed, the December 2004 separation 
report of medical examination indicates that clinical 
examination of the rectum was normal at the time of 
separation.  The competent medical evidence does not show 
that the Veteran has a current diagnosis of hemorrhoids or a 
rectal condition.  Thus, the Board does not even reach the 
question of whether any diagnosed hemorrhoid condition is 
related to the Veteran's military service.  The Board notes 
that a threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In so determining, the Board has considered the Veteran's 
account that his hemorrhoids first manifested during his 
active service.  Nevertheless, even if the Veteran's account 
of in-service hemorrhoids is true, there is still no current 
hemorrhoid diagnosis currently of record.  Thus, there is no 
basis to grant the claim for service connection for 
hemorrhoids.  

The Board recognizes the Veteran's contentions that he 
currently has hemorrhoids.  The Board finds it significant 
that the Veteran has presented no evidence dated during the 
appeal period showing actual diagnoses related to the claimed 
disorder. See McLain v. Nicholson, 21 Vet. App. 319 (2007).  

Further, although the Veteran's claimed condition could have 
been examined during the May 2005 VA examination, the report 
shows that he refused the rectal examination.  The Board 
notes that the duty to assist "is not always a one-way-
street" and, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

For the Board to conclude that the Veteran currently has a 
diagnosed hemorrhoids disorder that is related to service 
would be speculation, and the law provides that service 
connection may not be granted on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's statements in support 
of his claim that he has hemorrhoids as a result of his 
military service.  While he is certainly competent to 
describe the extent of his current symptomatology and his 
military experiences, there is no evidence that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hemorrhoids.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

Asthma and Chest Pains

The Veteran essentially contends that he currently has asthma 
and chest pains that are related to his period of active 
service.  Having reviewed the evidence of record and all 
pertinent laws, the Board finds that the preponderance of the 
evidence is against the claims for service connection and 
thus the claims must be denied.

The Veteran's service treatment records have been associated 
with the claims file.  A February 2003 service treatment 
records reflects that he was diagnosed with bronchitis after 
reports of a productive cough with yellow, blood tinged 
phlegm.  He reported having chest pains during physical 
training in November 2004, at which time he was diagnosed 
with "chest pains likely musculoskeletal in origin."  In 
January 2005, the Veteran reported having breathing problems 
and chest pains; he indicated that exercise increased his 
shortness of breath and resulted in a productive cough.  The 
clinical examination revealed normal breathing sounds in both 
the left and right lungs.  A prescription inhaler was noted 
in the treatment record.  The Veteran's December 2004 
separation report of physical examination includes a 
diagnosis of occasional shortness of breath with running.  
The report shows that clinical evaluation of the lungs was 
normal.

Associated with the claims file is a March 2005 VA outpatient 
treatment record showing that the Veteran complained of a 
tightness in his chest for the past eight months and a 
shortness of breath without any exertion.  He was noted to 
have a social history positive for smoking cigarettes and to 
have a previous history of asthma. The physical examination 
revealed that the lungs were clear, with no added sounds.  
The diagnosis was asthma.  

A March 2005 VA chest X-ray examination shows that the 
Veteran's lungs were clear from active infiltrate.  The 
impression was essentially normal chest.

In April 2005, the Veteran underwent a VA Pulmonary 
Functional Analysis examination.  The reason for the test was 
asthma.  Following the examination, the interpretation was 
that spirometry and lung volumes were within normal limits.

The Veteran underwent a VA general medical examination in May 
2005.  The examiner noted that the March 2005 VA treatment 
record, the March 2005 VA chest X-ray, and the results of the 
April 2005 Pulmonary Function tests were reviewed.  The 
examiner indicated that the Veteran was diagnosed with 
"possible asthma" in March 2005.  The Veteran gave a 
history of tightness in his chest in 2004, which he reported 
continued to occur weekly.  He also reported having shortness 
of breath.  He stated that he smoked but that he had not 
smoked for close to two months.  The Veteran stated that he 
experienced a sharp pain in his chest with and without 
physical exertion.  The physical examination revealed that 
the lungs were clear to percussion and auscultation.  The 
examiner noted that the April 2005 Pulmonary Function tests 
showed the spirometry was within normal limits and the lung 
volumes were normal.  He also acknowledged that the March 
2005 VA chest X-ray was within normal limits.  The diagnosis 
was chest pain of unknown etiology and shortness of breath of 
unknown etiology.  

Subsequently, the Veterans submitted an April 2009 VA medical 
treatment record which reflects his reported history of 
chronic obstructive pulmonary disease and asthma.  These 
records indicate that the Veteran had been prescribed an 
inhaler in the past.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the claim for 
service connection for asthma and chest pains.  The competent 
medical evidence does not show that the Veteran has a current 
asthma diagnosis or a diagnosis associated with chest pains.  
Thus, the Board does not even reach the question of whether 
the claims disorders are related to the Veteran's military 
service.  

In this regard, the Board finds that the December 2004 
separation physical examination report, which was completed 
approximately two months prior to separation, is highly 
probative as to the Veteran's condition at the time nearest 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the Veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of reasons for 
the Board's decision).  The December 2004 separation physical 
examination report is entirely negative for a diagnosis of 
asthma or chest pains.  While the examiner noted the Veteran 
to have occasional shortness of breath with running, the 
report reflects that the clinical evaluation of the lungs was 
normal.  The service medical records support a conclusion 
that the Veteran's episode of bronchitis and two episodes of 
chest pains were acute and transitory, as the subsequent 
December 2004 separation physical examination report and 
service treatment records show no diagnosed asthma disorder 
or reports of chest pains within the months preceding 
discharge.

The Board acknowledges that the March 2005 VA medical 
treatment record shows what appears to be a preliminary 
diagnosis of asthma.  However, the Veteran subsequently 
underwent a VA Pulmonary Function Analysis examination in 
April 2005, one month later, at which time the spirometry and 
lung volumes were found to be normal.  The Veteran has not 
submitted any recent medical evidence to suggest he currently 
has an asthma diagnosis.  While the medical evidence reflects 
his reports of having a history of asthma and COPD, there is 
no objective evidence that the Veteran has currently been 
treated for or diagnosed with a definitive asthma disorder.  
Again, the Board notes that a threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regards to his claim for chest pains, the Board 
acknowledges the Veteran's reports of chest pains, as 
reflected in the March 2005 VA medical treatment record and 
the May 2005 VA examination report.  The medical evidence 
overall, however, is negative for a diagnosis associated with 
his reports of chest pains.  To the extent the medical 
evidence of record contains complaints, treatment, or a 
diagnosis of pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In reaching this determination, the Board finds probative the 
May 2005 VA general medical examination report.  Following a 
review of the March 2005 VA medical treatment records and the 
April 2005 a Pulmonary Functional Analysis report, along with 
a physical examination of the Veteran, the examiner diagnosed 
the Veteran with shortness of breath of unknown etiology and 
chest pains of unknown etiology.  The examiner's assessment 
is considered highly probative as it is based upon a review 
of the relevant medical records and a physical examination of 
the Veteran.  Accordingly, the assessment is found to carry 
significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The Veteran has not provided any 
competent medical evidence to rebut the VA examiner's 
assessment or otherwise diminish its probative weight.  See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board has considered the Veteran's statements in support 
of his claim that he has asthma and chest pains that are 
related to his military service.  While he is certainly 
competent to describe the extent of his current 
symptomatology and his military experiences, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Given the absence of probative medical evidence in support of 
the Veteran's claims, for the Board to conclude that the 
Veteran currently has asthma or a diagnosis associated with 
chest pains that is due to his period of active service would 
be speculation, and the law provides that service connection 
may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Thus, the claims for service connection for 
asthma and chest pains must be denied.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for asthma and chest pains.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims.  See Gilbert, 1 Vet. App. at 
53. 
   

ORDER

Service connection for hemorrhoids is denied.

Service connection for asthma is denied

Service connection for chest pains is denied.  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


